


Exhibit 10.44

 

FIRST PREFERRED FLEET MORTGAGE

 

by

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

to

 

BANK OF AMERICA, N.A.,

as
Administrative Agent

 

Dated April 30, 2010

 

United States Vessels

 

Global Mirage

 

Global Quest

Global Vision

James H. Scott

Global Longhorn

Lori B

 

--------------------------------------------------------------------------------


 

This FIRST PREFERRED FLEET MORTGAGE (this “Mortgage”) is made this 30th day of
April, 2010, by GLOBAL GEOPHYSICAL SERVICES, INC., a Delaware corporation (the
“Shipowner”) with an address at: 13927 South Gessner Road, Missouri City, Texas
77489 to BANK OF AMERICA, N.A, with an address at 901 Main Street, 14th Floor,
Dallas, Texas 75202-3714, as Administrative Agent (together with its successors
and assigns, the “Mortgagee”).

 

WHEREAS:

 

1.             The Shipowner is a party to the Credit Agreement dated as of
April 30, 2010 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Shipowner, as borrower,
BANK OF AMERICA, N.A, as Administrative Agent, Swing Line Lender, and L/C
Issuer, CREDIT SUISSE, as Syndication Agent, BANC OF AMERICA SECURITIES LLC, as
Sole Lead Arranger and Sole Book Manager and the other Lenders (as defined
therein), party thereto, pursuant to which the Lenders have agreed from time to
time to extend credit and/or issue letters of credit for the benefit of the
Borrower in an aggregate amount up to Fifty Million United States Dollars
(US$50,000,000.00), which amount is the principal amount of this Mortgage. 
Capitalized terms used herein and not otherwise defined are used herein as
defined in the Credit Agreement, a copy of the form of which, including certain
exhibits, is annexed hereto as Exhibit A and made a part hereof.

 

2.             The Shipowner is the sole owner of the whole of the United States
flag vessels described on Schedule I attached hereto and made a part hereof (the
“Vessels”), each of which is duly documented in the name of the Shipowner under
the laws and flag of the United States of America, qualified to engage in the
trade specified.

 

3.             The Shipowner, in order to secure its obligations under the
Credit Agreement and the other Loan Documents, and the payment of all other sums
of money (whether for principal, premium, if any, interest, fees, expenses,
indemnities or otherwise) from time to time payable by the Shipowner under this
Mortgage and the other Loan Documents to which it is a party, and to secure the
performance and observance of all agreements, covenants and provisions contained
in this Mortgage and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (collectively, the “Obligations”),
has duly authorized the execution and delivery of this Mortgage.

 

NOW, THEREFORE, to secure the prompt payment of the Obligations and the
performance and observance of all agreements, covenants and provisions of the
Shipowner contained in the Credit Agreement, this Mortgage and the other Loan
Documents, the Shipowner has granted, mortgaged, pledged, confirmed, and set
over, and by these presents does grant, mortgage, pledge, confirm, and set over
unto the Mortgagee the whole of the Vessels, together with all of the boilers,
engines, generators, drilling machinery and equipment, pumps and pumping
equipment, machinery, masts, spars, sails, boats, anchors, cables, chains,
rigging, tackle, outfit, apparel, furniture, fittings, equipment, spares, fuel,
stores and all other

 

--------------------------------------------------------------------------------


 

appurtenances thereunto appertaining or belonging, and also any and all
additions, improvements and replacements hereafter made in or to each such
Vessel, or any part thereof, or in or to her equipment and appurtenances
aforesaid.

 

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and its successors’
and permitted assigns’ own use, benefit, advantage and profit forever;

 

PROVIDED, HOWEVER, and these presents are upon the condition that, when the
Aggregate Commitments have been fully and finally terminated and all the
Obligations have been paid in full (or, with respect to contingent
indemnification obligations and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements, as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and all Letters of Credit have expired or terminated (or, as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), this Mortgage and the estate and rights hereby granted
shall cease to be binding and be void, otherwise to remain in full force and
effect.

 

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the further covenants, conditions, provisions, terms
and uses hereinafter set forth.

 

ARTICLE I

COVENANTS OF THE SHIPOWNER

 

The Shipowner covenants and agrees with the Mortgagee as follows:

 

SECTION 1.1                         The Shipowner will make payment when due of
all Obligations from time to time payable by the Shipowner under the Credit
Agreement and the other Loan Documents and will observe, perform and comply with
the covenants, terms and conditions herein and in the Credit Agreement and the
other Loan Documents, on its part to be observed, performed or complied with.

 

SECTION 1.2                         The Shipowner is and shall remain duly
qualified to own, document and operate each Vessel under the applicable laws and
regulations of the United States endorsed for the respective trade in which it
is engaged from time to time.  Each Vessel is duly documented in the name of the
Shipowner as owner under the laws of the United States.

 

SECTION 1.3                         The Shipowner lawfully owns and is lawfully
possessed of each Vessel free from any Lien, charge or encumbrance whatsoever
(except for this Mortgage and the Liens permitted pursuant to Section 7.01 of
the Credit Agreement (the “Collateral Permitted Liens”)), and will warrant and
defend the title and possession thereto and to every part thereof for the
benefit of the Mortgagee against the claims and demands of all Persons
whomsoever.

 

SECTION 1.4                         The Shipowner will cause this Mortgage to be
duly filed and recorded and will comply with and satisfy all of the provisions
and requirements of Chapter 313 of Title 46 of the United States Code and the
regulations in effect thereunder from time to time, as amended, in order to
establish, perfect and maintain this Mortgage as a valid, enforceable and

 

2

--------------------------------------------------------------------------------


 

duly perfected first preferred mortgage Lien thereunder upon the Vessels and
upon all renewals, replacements and improvements made in or to the same for the
amount of the Obligations.

 

SECTION 1.5                         The Shipowner will not (a) cause or permit
any Vessel to be operated in any manner contrary to law, (b) engage in any
unlawful trade or violate any law, (c) carry any cargo that will expose any
Vessel to penalty, confiscation, forfeiture, capture or condemnation, or (d) do,
or suffer or permit to be done, anything which can or may injuriously affect the
registration or enrollment of any Vessel under the laws and regulations of the
United States.  The Shipowner will at all times keep each Vessel duly documented
as a vessel flagged under Chapter 121 of Title 46 of the United States Code or
other applicable law of the United States, eligible for the trade of the United
States in which it is engaged from time to time, except as otherwise consented
to in advance in writing by Mortgagee in its sole discretion.

 

SECTION 1.6                         Neither the Shipowner, any charterer, the
master of any Vessel nor any other Person has or shall have any right, power or
authority to create, incur or permit to be placed or imposed or continued upon
any Vessel any Lien whatsoever other than this Mortgage and Collateral Permitted
Liens.

 

SECTION 1.7                         The Shipowner will place, and at all times
and places will retain, a properly certified copy of this Mortgage on board each
Vessel with her papers and will cause such certified copy and such Vessel’s
marine document to be exhibited to any and all Persons having business therewith
which might give rise to any Lien thereon other than Collateral Permitted Liens,
and to any representative of the Mortgagee; and the Shipowner will place and
keep prominently displayed in the chart room and in the master’s cabin of each
Vessel, or in the case of a rig, in a prominent place aboard the rig, or in such
location as the rig’s papers are kept, a framed printed notice in plain type
reading as follows:

 

“NOTICE OF MORTGAGE

 

This Vessel is covered by a First Preferred Fleet Mortgage to BANK OF AMERICA,
N.A, as Administrative Agent.  Under the terms of said Mortgage, neither the
Shipowner, any charterer, the master of this Vessel nor any other person has any
right, power or authority to create, incur or permit to be imposed upon this
Vessel any lien whatsoever other than Collateral Permitted Liens (as defined in
the First Preferred Fleet Mortgage).”

 

SECTION 1.8                         Except for this Mortgage and Collateral
Permitted Liens, the Shipowner will not suffer to be continued any Lien,
encumbrance or charge on any Vessel.

 

SECTION 1.9                         (a)           If a libel be filed against
any Vessel or any Vessel be otherwise attached, arrested, levied upon or taken
into custody under process or color of legal authority for any cause whatsoever,
the Shipowner will promptly notify the Mortgagee and promptly (but in any event
within 15 days) will cause such Vessel to be released and all Liens thereon
other than this Mortgage and Collateral Permitted Liens to be discharged (except
to the extent that the claim giving rise to such Lien shall concurrently be
contested by the Shipowner in good faith by appropriate proceedings that shall
not affect the release of such Vessel) and will promptly notify the Mortgagee
thereof in the manner aforesaid.

 

3

--------------------------------------------------------------------------------


 

(b)           If the Shipowner shall fail or neglect to furnish proper security
or otherwise to obtain the release of such Vessel from libel, arrest, levy,
seizure or attachment within the time period required by Section 1.9(a) above,
the Mortgagee or any Person acting on behalf of the Mortgagee may furnish
security to obtain the release of such Vessel and by so doing shall not be
deemed to cure the default of the Shipowner.

 

SECTION 1.10                       (a)           The Shipowner, at its own
expense or at the expense of any charterer, shall keep each Vessel so long as it
shall remain subject to the terms of this Mortgage insured for an amount not
less than its full insurable value, against the risks of fire, explosion and
marine perils (including without limitation a collision or Four-Fourths Running
Down Clause and Inchmaree Clause and against all other risks customarily insured
on a Vessel of this type and size, including but not limited to strikes, riots
and civil commotion coverage, and in the amount of not less than $5,000,000.00,
including excess P. & I. coverage against the P. & I. risks customarily covered.
The Shipowner may eliminate from the Hull and P. & I. insurance any risks
ordinarily covered thereunder, provided that it insures such risks under a
separate or different form of policy; and the P. & I. insurance as to coverage
of the Shipowner’s employees, if any, may be excess insurance over any Employers
Liability and/or Voluntary Workmen’s Compensation Insurance if provided by or on
behalf of the Mortgagee. Where the valuation of any Vessel in any policy of
insurance required hereunder may be pertinent, such valuation shall not exceed
the amount insured thereby, and policy franchises or deductible averages shall
not exceed the sum of $100,000.00 as to each loss covered by hull insurance and
$100,000.00 as to each loss covered by P. & I. insurance. Excess liability,
increased value, disbursements and other forms of total loss insurance, in such
amounts as marine underwriters may allow, may be carried as part of the total
amount of the hull insurance required hereunder.

 

(b)           The Shipowner may select its own insurance brokers (unless such
brokers are unsatisfactory to the Mortgagee) and all such policies must be
through such brokers on policy forms approved by the Mortgagee and from
companies in good standing and satisfactory to the Mortgagee. Certificates for
all insurance herein provided for and receipts for the payment of the premiums
thereon shall be delivered to the Mortgagee promptly upon request.

 

(c)           All insurance policies must be issued in the joint names of the
Shipowner and the Mortgagee and be payable to them as their respective interests
may appear. The interest of the Mortgagee is hereby declared to be the unpaid
balance of the principal and interest of the Obligations outstanding and any
unpaid amounts secured by the lien of this Mortgage, and in the event of a total
loss of a Vessel, actual or constructive, as constructive total loss is defined
in the policies of insurance procured hereunder, the Mortgagee shall be paid
first the amount of its interest in such insurance with preference to and
priority over the Shipowner and any person claiming under or from the Shipowner,
and any balance shall be paid to the Shipowner. If such a total loss of a Vessel
shall occur, the Shipowner and the Mortgagee shall join in a payment order
directing the interested underwriter to pay the proceeds of the insurance
applicable to such total loss in the manner herein provided. The proceeds of all
other insurance shall be paid to the Shipowner and the Mortgagee jointly, but in
any event and whether or not the Shipowner be in default under this Mortgage,
the Mortgagee shall make available to the Shipowner by an appropriate payment
order directed to the interested underwriter the proceeds of all insurance to
pay any outstanding bill for repairing the Vessel and/or outstanding third party
claim, provided that the Shipowner must pay the amount of the deductible; or to
reimburse the Shipowner in

 

4

--------------------------------------------------------------------------------


 

whole or in part for any expenditures the Shipowner may have made for repairing
the Vessel and/or to pay any third party claim, but the Mortgagee, as a
condition precedent to such reimbursement of the Shipowner, may require the
Shipowner to furnish the Mortgagee with receipted bills or waivers of liens
against the Vessel for repairing the Vessel and/or waivers of liens or
appropriate releases for the third party claims, or in either event to furnish
or pay the applicable deductible average. If the Shipowner does not complete
repairs to the Vessel or pay third party claims, or in either event furnish
and/or pay the deductible, then the Mortgagee shall be entitled to receive the
proceeds of any insurance applicable to such loss and upon payment shall credit
the net proceeds of any insurance as provided in Section 2.11.

 

(d)           The Shipowner will maintain all such insurance in full force and
effect and it will not take or allow any act of omission or commission which
will in any way invalidate, void or suspend any insurance herein provided to be
maintained. Each policy of insurance required to be maintained by the Shipowner
hereunder shall be endorsed with the undertaking of the insurance company or
underwriters issuing such policy to the effect that such policy shall not lapse,
expire, terminate or be canceled for any reason whatsoever without at least ten
(10) days prior written notice to the Mortgagee. The Shipowner shall, within a
reasonable period of time, pay for any material loss of or damage to any Vessel
by any cause whatsoever, and shall discharge or obtain the release of any third
party claims whatsoever which would constitute a material prior or competing
lien against any Vessel, not covered by insurance or for which no reimbursement
or incomplete reimbursement is secured from the insurance.

 

SECTION 1.11                       (a)           Except while any Vessel is
undergoing repairs, maintenance or is in lay up, the Shipowner will at all times
and without cost or expense to the Mortgagee maintain and preserve, or cause to
be maintained and preserved, each Vessel (i) in good running order and repair,
so that each Vessel shall be, insofar as due diligence can make her so, tight,
staunch, strong and well and sufficiently tackled, apparelled, furnished,
equipped and in every respect seaworthy and (ii) in at least as good condition
as when this Mortgage was executed, ordinary wear and tear excepted; and will
keep each Vessel, or cause her to be kept, in such condition as will entitle her
to such classification rating with the American Bureau of Shipping or other
classification society of like standing reasonably acceptable to the Mortgagee
(each, a “Classification Society”) that companies engaged in the operation of 
vessels of the same type, size, age and flag as the Vessels maintain respecting
their vessels with such Classification Society.  Notwithstanding the foregoing,
if any Vessel is affected by any loss or damage or any condemnation or taking of
such Vessel or a portion or component thereof, the Shipowner shall make all
necessary repairs and replacements to such respective Vessel.

 

(b)           Each Vessel shall, and the Shipowner covenants that it will, at
all times comply with all applicable laws, rules and regulations to the extent
set forth in the Credit Agreement, and each Vessel shall have on board as and
when required thereby certificates showing compliance therewith.

 

(c)           The Shipowner may, in the ordinary course of maintenance, repair
or overhaul of any Vessel, remove any item of property constituting a part of
such Vessel, provided such item of property is replaced to the extent necessary
to maintain such Vessel in the condition required herein or in the Credit
Agreement.  Any such replacement item of property, shall, without necessity of
further act, become part of such Vessel and subject to this Mortgage.

 

5

--------------------------------------------------------------------------------


 

SECTION 1.12                       Without giving at least 60 days’ prior
written notice thereof to the Mortgagee, the Shipowner will not change the name,
official number, the home port or class of any Vessel.  The Shipowner will not
change the flag of any Vessel without the prior written consent of the
Mortgagee.

 

SECTION 1.13                       The Shipowner will not sell, mortgage or
transfer any Vessel except as permitted by the Credit Agreement.  The Shipowner
will not charter any Vessel on a demise or bareboat basis unless the Shipowner
has, if reasonably requested by the Mortgagee, delivered to the Mortgagee an
assignment of earnings in form and substance reasonably satisfactory to the
Mortgagee; provided that a contract executed as a bareboat charter of less than
six (6) months’ duration shall not be deemed to be a demise or bareboat charter
for this purpose.

 

SECTION 1.14                       The Shipowner agrees that, if the Shipowner
fails to perform covenants or obligations under this Mortgage, including,
without limitation, its obligations with respect to insurance, the discharging
of Liens, taxes, dues, assessments, governmental charges, fines, penalties
lawfully imposed, repairs, reasonable attorneys’ fees, and other obligations
that are not Collateral Permitted Liens, during the existence of an Mortgage
Event of Default (as hereafter defined), the Mortgagee may, but shall not be
obligated to, perform the Shipowner’s obligations under this Mortgage, and any
reasonable expenses incurred by the Mortgagee in performing the Shipowner’s
obligations shall be paid by the Shipowner within ten (10) Business Days of
demand.  Any such performance by the Mortgagee may be made by the Mortgagee in
reasonable reliance on any statement, invoice or claim, without inquiry into the
validity or accuracy thereof.  The amount and nature of any expense of the
Mortgagee hereunder shall be conclusively established by a certificate of any
officer of the Mortgagee absent manifest error, and such amount shall be
included in the Obligations, secured by this Mortgage.

 

SECTION 1.15                       In the event that at any time and from time
to time this Mortgage or any provisions hereof shall be deemed invalidated in
whole or in part by reason of any present or future law or any decision of any
authoritative court, or if the documents at any time held by the Mortgagee shall
be deemed by the Mortgagee for any reason insufficient to carry out the true
intent and spirit of this Mortgage, then the Shipowner, forthwith upon the
request of the Mortgagee, will execute, on its own behalf, such other and
further assurances and documents as reasonably requested by the Mortgagee to
more effectually subject the Vessels to the payment of the principal sum of the
Obligations, as in this Mortgage provided, and the performance of the terms and
provisions of this Mortgage.

 

SECTION 1.16                       In the event of the requisition (whether of
title or use), condemnation, sequestration, seizure or forfeiture of any Vessel
by any Governmental Authority or by anyone else, the Shipowner will give prompt
written notice thereof to the Mortgagee, and any payments in respect thereof
shall be paid to the Shipowner, and the Shipowner shall cause any such payment
to be applied to the Obligations to the extent required by, and in accordance
with, the terms of the Loan Documents.

 

6

--------------------------------------------------------------------------------

 

ARTICLE II
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 2.1                         In case (i) a default shall have occurred
and be continuing under Section 1.9(a) herein, (ii) a default shall have
occurred and be continuing under this Mortgage for a period of fifteen (15) days
after written notice by Mortgagee to Mortgagor, (iii) the Mortgagor shall have
removed or attempted to remove any Vessel beyond the trading limits as set forth
in the policies of insurance referenced in Section 1.10 herein or shall have
abandoned a Vessel in a foreign port, or (iv) an Event of Default shall have
occurred and be continuing as defined in the Credit Agreement, then, in each and
every such case (each referred to herein as a “Mortgage Event of Default”), the
Mortgagee shall have the right to:

 

(a)           declare immediately due and payable all of the Obligations (in
which case all of the same shall be immediately due), and bring suit at law, in
equity or in admiralty, as it may be advised, to recover judgment for the
Obligations and collect the same out of any and all property of the Shipowner
whether covered by this Mortgage or otherwise;

 

(b)           exercise all of the rights and remedies in foreclosure and
otherwise given to mortgagees by the provisions of applicable law, including but
not limited to, the provisions of Chapter 313 of Title 46 of the United States
Code and the regulations in effect thereunder from time to time, as amended;

 

(c)           take and enter into possession of any Vessel, at any time,
wherever the same may be, without court decision or other legal process and
without being responsible for loss or damage, and the Shipowner or other Person
in possession forthwith upon demand of the Mortgagee shall surrender to the
Mortgagee possession of such Vessel and the Mortgagee may, without being
responsible for loss or damage, hold, lay up, lease, charter, operate or
otherwise use such Vessel for such time and upon such terms as it may deem to be
for its best advantage, and demand, collect and retain all hire, freights,
earnings, issues, revenues, income, profits, return premiums, salvage awards or
recoveries, recoveries in general average, and all other sums due or to become
due in respect of such Vessel or in respect of any insurance thereon from any
Person whomsoever, accounting only for the net profits, if any, arising from
such use of such Vessel and charging upon all receipts from the use of such
Vessel or from the sale thereof by court proceedings or pursuant to
Section 2.1(e) below, all costs, expenses, charges, damages or losses by reason
of such use; and if at any time the Mortgagee shall avail itself of the right
herein given it to take any Vessel, the Mortgagee shall have the right to dock
such Vessel for a reasonable time at any dock, pier or other premises of the
Shipowner without charge, or to dock them at any other place at the cost and
expense of the Shipowner, and the Mortgagee shall have the right to require the
Shipowner to deliver, and the Shipowner shall on demand, at its own cost and
expense, deliver to the Mortgagee such Vessel as demanded; and the Shipowner
hereby irrevocably instructs the masters of each Vessel so long as this Mortgage
is outstanding to deliver such Vessel to the Mortgagee as demanded;

 

(d)           inspect and make copies of all original class records held by the
Classification Society relating to any Vessel; and/or

 

(e)           take and enter into possession of any Vessel, at any time,
wherever the same may be, without legal process, and if it seems desirable to
the Mortgagee and without being responsible for loss or damage, sell such
Vessel, at any place and at such time as the Mortgagee may specify and in such
manner and such place (whether by public or private sale) as the

 

7

--------------------------------------------------------------------------------


 

Mortgagee may deem advisable (without necessity of bringing the Vessel to the
place designated for such sale), free from any claim by the Shipowner in
admiralty, in equity, at law or by statute, after first giving notice of the
time and place of any public sale with a general description of the property in
the following manner:

 

(i)            by publishing such notice for 10 consecutive days in a daily
newspaper of general circulation published in New York City;

 

(ii)           if the place of sale should not be New York City, then also by
publication of a similar notice in a daily newspaper, if any, published at the
place of sale; and

 

(iii)          by mailing a similar notice to the Shipowner at its last known
address on the day of first publication;

 

and notice of the time and place of any private sale by mailing such notice to
the Shipowner at its last known address.

 

SECTION 2.2                         Any sale of any Vessel or any share therein
made in pursuance of Section 2.1 of this Mortgage, whether under the power of
sale hereby granted or any judicial proceedings, shall operate to divest all
right, title and interest of any nature whatsoever of the Shipowner therein and
thereto and shall bar any claim from the Shipowner, its successors and assigns,
and all Persons claiming by, through or under them.  No purchaser shall be bound
to inquire whether notice has been given, or whether any default has occurred,
or as to the propriety of the sale, or as to the application of the proceeds
thereof.  In the case of any such sale, the Mortgagee shall be entitled, for the
purpose of making settlement or payment for the property purchased, to use and
apply the Obligations in order that there may be credited against the amount
remaining due and unpaid thereon the sums payable out of the net proceeds of
such sale with respect to the Obligations after allowing for the costs and
expense of sale and other charges; and thereupon such purchaser shall be
credited, on account of such purchase price, with the net proceeds that shall
have been so credited with respect to the Obligations.  At any such sale, the
Mortgagee may bid for and purchase such property and upon compliance with the
terms of sale may hold, retain and dispose of such property without further
accountability therefor.

 

SECTION 2.3                         The Mortgagee is hereby appointed
attorney-in-fact of the Shipowner to execute and deliver to any purchaser
aforesaid, and is hereby vested with full power and authority to make, after the
occurrence and during the continuation of a Mortgage Event of Default, in the
name and on behalf of the Shipowner, a good conveyance of the title to each
Vessel so sold.  In the event of any sale of any Vessel under Section 2.1, under
any power contained under Section 2.1, the Shipowner will, if and when required
by the Mortgagee, execute such form of conveyance of such Vessel and other
related documents, as the Mortgagee may direct or approve.  The powers and
authority granted to the Mortgagee herein have been given for a valuable
consideration and are hereby declared to be irrevocable.

 

SECTION 2.4                         The Mortgagee is hereby appointed
attorney-in-fact of the Shipowner in the name of the Shipowner to, after the
occurrence and during the continuation of a Mortgage Event of Default, demand,
collect, receive, compromise and sue for, so far as may be permitted by law, all
freights, hire, earnings, issues, revenues, income and profits of any Vessel

 

8

--------------------------------------------------------------------------------


 

and all amounts due from underwriters under any insurance thereon as payments of
losses or as return premiums or otherwise, salvage awards and recoveries of any
Vessel, recoveries in general average or otherwise in respect of any Vessel, and
all other sums in respect of any Vessel, due or to become due at the time of the
occurrence and during the continuation of any Mortgage Event of Default, or in
respect of any insurance thereon, from any Person whomsoever, and to make, give
and execute in the name of the Shipowner acquittances, receipts, releases or
other discharges for the same, whether under seal or otherwise, and to endorse
and accept in the name of the Shipowner all checks, notes, drafts, warrants,
agreements and other instruments in writing with respect to the foregoing.  The
powers and authority granted to the Mortgagee herein have been given for a
valuable consideration and are hereby declared to be irrevocable.

 

SECTION 2.5                         Whenever any right to enter and take
possession of any Vessel accrues to the Mortgagee pursuant to this Article 2, it
may require the Shipowner to deliver, and the Shipowner shall on demand, at its
own cost and expense, deliver to the Mortgagee such Vessel as demanded.  If any
legal proceedings shall be taken to enforce any right under this Mortgage, the
Mortgagee shall be entitled as a matter of right to the appointment of a
receiver of such Vessel and of the freights, hire, earnings, issues, revenues,
income and profits due or to become due and arising from the operation thereof.

 

SECTION 2.6                         The Shipowner authorizes and empowers the
Mortgagee or its appointees or any of them to, after the occurrence and during
the continuation of a Mortgage Event of Default, appear in the name of the
Shipowner, its successors and assigns, in any court of any country or nation of
the world where a suit is pending against any Vessel because of or on account of
an alleged Lien against such Vessel from which such Vessel has not been released
and to take such proceedings as to them or any of them may seem proper towards
the defense of such suit and the purchase or discharge of such Lien, and all
expenditures made or incurred by them or any of them for the purpose of such
defense or purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the Lien of
this Mortgage in like manner and extent as if the amount and description thereof
were written herein.

 

SECTION 2.7                         The Shipowner covenants that at any time
that any Obligations shall be due and payable (whether by acceleration or
otherwise), the Mortgagee may demand the payment thereof; and in case the
Shipowner shall fail to pay the same forthwith upon such demand, the Mortgagee
shall be entitled to recover judgment for the whole amount so due and unpaid,
together with such further amounts as shall be sufficient to cover the
reasonable compensation to the Mortgagee’s agents, attorneys and counsel and any
necessary advances, expenses and liabilities made or incurred by it hereunder. 
All moneys collected by the Mortgagee under this Section 2.7 shall be applied by
the Mortgagee in accordance with the terms of Section 6.6 of the Security
Agreement.

 

SECTION 2.8                         Each and every power and remedy herein given
to the Mortgagee shall be cumulative and shall be in addition to every other
power and remedy herein given or now or hereafter existing at law, in equity, in
admiralty, by statute or under any Loan Document or other agreement, and each
and every power and remedy whether herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed

 

9

--------------------------------------------------------------------------------


 

expedient by the Mortgagee, and the exercise or the beginning of the exercise of
any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other power or remedy.  No delay or
omission by the Mortgagee in the exercise of any right or power or in the
pursuance of any remedy accruing upon any Mortgage Event of Default shall impair
any such right, power or remedy or be construed to be a waiver of any such
Mortgage Event of Default or to be an acquiescence therein; nor shall the
acceptance by the Mortgagee of any security or of any payment of or on account
of the Obligations after any Mortgage Event of Default or of any payment on
account of any past Mortgage Event of Default be construed to be a waiver of any
right to take advantage of any future Mortgage Event of Default or of any past
Mortgage Event of Default not completely cured thereby.

 

SECTION 2.9                         If at any time after a Mortgage Event of
Default and prior to the actual sale of any Vessel by the Mortgagee or prior to
any foreclosure proceedings, the Shipowner offers to cure completely all Events
of Default and to pay all expenses, advances and damages to the Mortgagee
consequent on such Events of Default, with interest at a rate equal to the
Default Rate, then the Mortgagee may, but shall be under no obligation to,
accept such offer, cure and payment and restore the Shipowner to its former
position, but such action shall not affect any subsequent Mortgage Event of
Default or impair any rights consequent thereon.

 

SECTION 2.10                       In case the Mortgagee shall have proceeded to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely to the Mortgagee, then and in
every such case the Shipowner and the Mortgagee shall be restored to their
former positions and rights hereunder with respect to the property subject or
intended to be subject to this Mortgage, and all rights, remedies and powers of
the Mortgagee shall continue as if no such proceedings had been taken.

 

SECTION 2.11                       The proceeds of any sale of any Vessel and
the net earnings of any charter operation or drilling contract or other use of
any Vessel by the Mortgagee under any of the powers herein specified in this
Article II, as well as any and all other moneys received by the Mortgagee
pursuant to or under any of the provisions of Article I hereof or this
Article II or in any proceedings pursuant to this Article II, shall be held and
applied by the Mortgagee from time to time as provided in Section 6.6 of the
Security Agreement.  In the event that the proceeds and amounts referred to
above received by the Mortgagee are insufficient to pay in full the Obligations,
the Mortgagee shall be entitled to collect the balance from the Shipowner or
from any other Person or entity liable therefor.

 

SECTION 2.12                       Unless and until one or more Events of
Default shall occur and be continuing, the Shipowner (a) shall be suffered and
permitted to retain actual possession and use of the Vessel and (b) to the
extent permitted by Section 7.05 of the Credit Agreement shall have the right,
from time to time, in its discretion, and without application to the Mortgagee,
and without obtaining a release thereof by the Mortgagee, to dispose of, free
from the Lien hereof, any boilers, engines, generators, drilling machinery and
equipment, pumps and pumping equipment, machinery, masts, spars, sails, rigging,
boats, anchors, cables, chains, tackle, out fit, apparel, furniture, fittings,
equipment, spares, fuel, stores or any other appurtenances of any Vessel,
provided such item of property is replaced and such Vessel is maintained in the
condition

 

10

--------------------------------------------------------------------------------


 

required herein and in the Credit Agreement, and such replacement item, if any,
shall forthwith become subject to the Lien of this Mortgage as a first preferred
mortgage thereon.

 

ARTICLE III
SUNDRY PROVISIONS

 

SECTION 3.1                         The maximum principal amount that may be
outstanding under this Mortgage at any time is Fifty Million United States
Dollars (US$50,000,000), and for purposes of recording this Mortgage, the total
amount of this Mortgage is Fifty Million United States Dollars (US$50,000,000),
premium (if any) and interest and performance of mortgage covenants.  There is
no separate discharge amount.

 

SECTION 3.2                         All of the covenants, promises, stipulations
and agreements of the Shipowner in this Mortgage contained shall bind the
Shipowner and its successors and assigns and shall inure to the benefit of the
Mortgagee and its successors and assigns.  In the event of any assignment of
this Mortgage, the term “Mortgagee” as used in this Mortgage shall be deemed to
mean any such assignee.

 

SECTION 3.3                         Wherever and whenever herein any right,
power or authority is granted or given to the Mortgagee, such right, power or
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.

 

SECTION 3.4                         (a)           In the event that any
provision of this Mortgage shall be deemed invalid or unenforceable by reason of
any present or future law or any decision of any court of competent
jurisdiction, the validity and enforceability of any other provision hereof
shall not be affected thereby.  Any such invalidity or unenforceability of any
provision of this Mortgage in any jurisdiction or nation shall not render such
provision invalid or unenforceable under the laws of any other jurisdiction or
nation.

 

(b)           In the event that this Mortgage or any of the documents or
instruments which may from time to time be delivered hereunder or any provision
hereof shall be deemed invalidated by present or future law of any nation or by
decision of any court, this shall not affect the validity and/or enforceability
of all or any other parts of this Mortgage, or such documents or instruments
and, in any such case, the Shipowner covenants and agrees that, on demand, it
will execute and deliver such other and further agreements and/or documents
and/or instruments and do such things as the Mortgagee in its sole reasonable
discretion may deem to be necessary to carry out the true intent of this
Mortgage.

 

(c)           Anything herein to the contrary notwithstanding, it is intended
that nothing herein shall waive the preferred status of this Mortgage and that,
if any provision of this Mortgage or portion thereof shall be construed to waive
the preferred status of this Mortgage, then such provision to such extent shall
be void and of no effect and shall cease to be a part of this Mortgage, without
affecting the remaining provisions, which shall remain in full force and effect.

 

SECTION 3.5                         The Shipowner irrevocably submits itself to
the non-exclusive jurisdiction of any of the courts of the State of New York
sitting in New York City and of the United Stated District Court of the Southern
District of New York, and any appellate court from

 

11

--------------------------------------------------------------------------------


 

any thereof, for the purposes of (and solely for the purposes of) any suit,
action or other proceeding arising out of, or relating to, this Mortgage or any
of the transactions contemplated hereby, hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard in such New York
State or Federal court and hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason whatsoever, that such suit, action or
proceeding is brought in an inconvenient forum, or that the venue of such suit,
action or proceeding is improper, or that this Mortgage or the subject matter
hereof may not be enforced in or by such courts.  The Shipowner hereby
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by the mailing of copies of such process to the Shipowner
at its address listed in Section 3.10 hereof. The Shipowner agrees that a final
judgment in any such action, suit or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Section 3.5 shall affect the right of the
Mortgagee to serve legal process in any other manner permitted by law or affect
the right of the Mortgagee to bring any action or proceeding against the
Shipowner or its property in the courts of any other jurisdiction.

 

SECTION 3.6                         This Mortgage may be executed in any number
of counterparts, each of which shall be an original; but such counterparts shall
together constitute but one and the same instrument.

 

SECTION 3.7                         The term “Dollars” or the symbol “$” as used
herein shall mean Dollars in any coin or currency of the United States of
America which at the time of payment shall be legal tender for public and
private debts.

 

SECTION 3.8                         Upon the termination of this Mortgage
pursuant to the proviso to the Habendum Clause hereof, the Mortgagee, forthwith
upon the request of the Shipowner, will execute, on its own behalf, such other
and further assurances and documents as requested by the Shipowner to effect
such termination and to remove the Lien of record of this Mortgage, all at the
cost and expense of the Shipowner.

 

SECTION 3.9                         THE SHIPOWNER HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS MORTGAGE.

 

SECTION 3.10                       All notices or other communications required
or permitted to be made or given hereunder shall be made in writing and
personally delivered to an officer or other responsible employee of the
addressee, or sent, by registered air mail, return receipt requested, postage
prepaid, facsimile transmission, or other direct written electronic means to the
applicable address set forth under such party’s name below, or to such other
address as each party hereto may from time to time designate to the others in
such manner:

 

12

--------------------------------------------------------------------------------


 

If to the Mortgagee:

 

BANK OF AMERICA, N.A.
Agency Management Service
901 Main Street
Dallas, Texas 75202
Attention:  Michelle Diggs
Facsimile:  (214) 290-4126

 

If to the Shipowner:

 

GLOBAL GEOPHYSICAL SERVICES, INC.
13927 South Gessner Road

Missouri City, Texas 77489

Attention:  Jerry Dresner
Facsimile:  (713) 808-7757

 

Any communication personally delivered shall be deemed to have been validly and
effectively given or delivered on the date of such delivery.  Any communication
transmitted by facsimile or by registered air mail shall be deemed to have been
validly and effectively given or delivered on the day when received.

 

SECTION 3.11                       If any Vessel is sold, transferred, conveyed
or otherwise disposed of in a manner permitted by the Credit Agreement, such
Vessel shall, upon request of the Mortgagee and at the Mortgagee’s sole cost and
expense, be promptly released in writing by the Mortgagee from the Lien of this
Mortgage, and all covenants and agreements of this Mortgage, and such release
shall not affect the Mortgagee’s Lien on the remaining Vessels.

 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the day and year
first above written.

 

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

 

 

 

 

By:

/s/ P. Mathew Verghese

 

 

 

 

Name: P. Mathew Verghese

 

Title: Senior VP and Chief Financial Officer

 

STATE OF TEXAS

§

 

§

COUNTY OF FORT BEND

§

 

 

On this 30th day of April, 2010, before me personally appeared P. Mathew
Verghese, to me known, who being by me duly sworn, did depose and say that s/he
resides at 13927 S. Gessner Rd., Missouri City, TX 77489; that s/he is an
authorized individual of GLOBAL GEOPHYSICAL SERVICES, INC., the limited
liability company described in and which executed the foregoing instrument; and
that s/he signed her/his name thereto by order of the Board of Directors of said
limited liability company and that said instrument is the act and deed of said
limited liability company.

 

 

 

/s/ Traci Ann Cooper

 

 

 

Notary Public

 

 

 

My Commission expires: 02/03/2013

 

Signature Page to First Preferred Fleet Mortgage

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
FIRST PREFERRED FLEET MORTGAGE

 

[Copy of the Credit Agreement with certain exhibits]

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
FIRST PREFERRED FLEET MORTGAGE

 

DESCRIPTION OF THE VESSELS

 

Vessel Name

 

Official Number

Global Mirage

 

1060662

Global Quest

 

1050795

Global Vision

 

1058458

James H. Scott

 

1172960

Global Longhorn

 

1208913

Lori B

 

1111303

 

--------------------------------------------------------------------------------
